Exhibit 10.2

SECURITY AGREEMENT

by and among

ATHENEX, INC.,

a Delaware corporation
(the “Borrower”)

the Borrower’s Subsidiaries named in the signature pages hereto or having
acceded hereto pursuant to Section 24

(each a “Subsidiary Guarantor”
and, together with the Borrower, each a “Grantor”
and, collectively, the “Grantors”)

OAKTREE FUND ADMINISTRATION, LLC,

as Administrative Agent for the Lenders referred to below
(in such capacity, together with its successors and assigns,
the “Administrative Agent”).

 

 

Dated as of June 19, 2020

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section 1

Definitions; Interpretation

 

3

Section 2

Security Interest

 

8

Section 3

Perfection and Priority

 

9

Section 4

Representations and Warranties

 

12

Section 5

Covenants

 

16

Section 6

Rights to Payment and Pledged Collateral

 

20

Section 7

Authorization; Agent Appointed Attorney-in-Fact

 

21

Section 8

Agent Performance of Grantor Obligations

 

23

Section 9

Agent’s Duties

 

23

Section 10

Remedies

 

24

Section 11

Certain Waivers

 

28

Section 12

Notices

 

28

Section 13

No Waiver; Cumulative Remedies

 

28

Section 14

Costs and Expenses; Indemnification

 

29

Section 15

Binding Effect

 

29

Section 16

Governing Law

 

30

Section 17

Submission to Jurisdiction

 

30

Section 18

Waiver of Jury Trial

 

30

Section 19

Entire Agreement; Amendment

 

30

Section 20

Severability

 

31

Section 21

Counterparts

 

31

Section 22

Incorporation of Provisions of the Credit Agreement

 

31

Section 23

No Inconsistent Requirements

 

31

Section 24

Accession

 

31

Section 25

Termination

 

31

 

 

 

 

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of June 19, 2020, is made
by and among Athenex, Inc., a Delaware corporation (the “Borrower”), the
Borrower’s Subsidiaries named in the signature pages hereto or having acceded
hereto pursuant to Section 24 (each a “Subsidiary Guarantor” and, together with
the Borrower, each a “Grantor” and, collectively, the “Grantors”), and Oaktree
Fund Administration, LLC, as administrative agent for the Lenders referred to
below (in such capacity, together with its successors and assigns, the
“Administrative Agent”).

WHEREAS, the Borrower, the Subsidiary Guarantors from time to time party
thereto, the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement and Guaranty,
dated as of June 19, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, in order to guarantee the indebtedness and other obligations of the
Borrower under the Credit Agreement, each Subsidiary Guarantor has executed the
Credit Agreement, or will execute and deliver on the date such Subsidiary
Guarantor accedes hereto, a Guarantee Assumption Agreement (as defined in the
Credit Agreement); and

WHEREAS, it is a condition precedent to the Borrowing under the Credit Agreement
that the Grantors enter into this Agreement and grant to the Administrative
Agent, for itself and on behalf of and for the ratable benefit of the other
Secured Parties, the security interests hereinafter provided to secure the
obligations of the Borrower and the Subsidiary Guarantors described below.

NOW, THEREFORE, the parties hereto agree as follows:

Section 1Definitions; Interpretation.

(a)Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b)Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Acceding Grantor” has the meaning set forth in Section 24.

“Accession Agreement” has the meaning set forth in Section 24.

 

--------------------------------------------------------------------------------

 

“Books” means all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for any Grantor
in connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral, including:
(i) ledgers; (ii) records indicating, summarizing, or evidencing any Grantor’s
assets (including Inventory and Rights to Payment), business operations or
financial condition; (iii) computer programs and software; (iv) computer discs,
tapes, files, manuals, spreadsheets; (v) computer printouts and output of
whatever kind; (vi) any other computer prepared or electronically stored,
collected or reported information and equipment of any kind; and (vii) any and
all other rights now or hereafter arising out of any Contract or agreement
between any Grantor and any service bureau, computer or data processing company
or other Person charged with preparing or maintaining any of any Grantor’s books
or records or with credit reporting, including with regard to any such Grantor’s
Accounts.

“Collateral” has the meaning set forth in Section 2.

“Excluded Asset” means:

(i)any Equity Interests of any Foreign Subsidiary that is a CFC (and any of its
Subsidiaries) and any Equity Interests of any CFC Holding Company (and any of
its Subsidiaries), in each case, other than 65% of the issued and outstanding
voting Equity Interests of a CFC or CFC Holding Company;

(ii)any leases, licenses, contracts, rights, instrument, document or other
agreements contained within the Collateral to which any Grantor is a party or
any of its rights or interests are subject thereto (including pursuant to a
purchase money security interest or similar arrangement) to the extent and
solely to the extent that the grant of such security interest shall
(1) constitute or result in the abandonment, invalidation or unenforceability of
any right, title, interest or purchase money arrangement of such Grantor
therein, (2) create a situation under which such Grantor shall be deemed to have
breached or terminated pursuant to the terms of, or defaulted under, or a
termination right shall arise under any such Collateral; and in each cause under
clauses (1) and (2) above such abandonment, invalidation, unenforceability,
breach, termination or default (x) would not be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the NY UCC (or any successor provision
or provisions) of any relevant jurisdiction or any applicable Law or principles
or equity or (y) is waivable by any Grantor or Subsidiary thereof, or
(3) violate any material provisions of law applicable to such Grantor of lease,
license, contract, right or other agreement (so long as such term was not
incurred or entered into in contemplation of this Agreement); provided, however,
that the Excluded Assets shall not include, and such security interest shall
attach immediately at such time as the condition causing such abandonment,
invalidation, unenforceability, breach, termination, default, termination right
or violation shall be remedied and to the extent severable, shall attach
immediately to, any portion of such lease, license, contract, right, agreement
or purchase money arrangement that does not result in any of the consequences
specified in (1), (2) or (3) above;

(iii)any property subject to a Permitted Lien pursuant to Section 9.02(c) of the
Credit Agreement;

 

4

--------------------------------------------------------------------------------

 

(iv)assets to the extent (and only to the extent) and for so long as the grant
of a security interest by any Grantor in such assets hereunder would violate any
provision of Law applicable to such Grantor or such assets, after giving effect
to any applicable anti-assignment provision of the NY UCC or other applicable
Law and other than proceeds thereof to the extent that the assignment of the
same is effective under the NY UCC or other applicable Law notwithstanding such
restriction;

(v)any intent-to-use trademark application solely to the extent that and solely
during the period in which the grant of such security interest would impair the
validity or enforceability, or result in the cancellation, of such intent-to-use
trademark application under federal law;

(vi)any particular assets if the burden, cost or consequences of creating or
perfecting such pledges or security interests in such assets is excessive in
relation to the benefits to be obtained by the Secured Parties under the Loan
Documents as mutually agreed by the Borrower and the Administrative Agent;

(vii)any property or assets of a CFC or CFC Holding Company (and in each case
its Subsidiaries) to the extent a security interests therein would result in
material adverse tax consequences to the Borrower or any of its Domestic
Subsidiaries, as reasonably determined by the Borrower in consultation with the
Administrative Agent;

(viii)Excluded Accounts; and

(ix)motor vehicles and other assets subject to certificates of title, except to
the extent a security interest therein can be perfected by the filing of a UCC
financing statement;

provided that the Proceeds of any Excluded Assets shall not constitute Excluded
Assets and shall be subject to the Security Interest.

“Grantors” has the meaning set forth in the preamble to this Agreement.

“Intellectual Property Collateral” means the following properties and assets
owned or otherwise controlled by any Grantor or in which any Grantor otherwise
has any interest, now existing or hereafter acquired or arising:

(i)

all Patents, domestic or foreign, all Licenses relating to any of the foregoing
and all income and royalties with respect to any Licenses (including such
Patents and Patent licenses as are described in Schedule 2), all rights to sue
for past, present or future infringement thereof, all rights arising therefrom
and pertaining thereto and all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof;

(ii)

all Copyrights, domestic or foreign, together with the underlying works of
authorship (including titles), whether or not the underlying works of authorship
have been published and whether said Copyrights are statutory or arise under the
common law, and all other rights and works of authorship (including the
Copyrights described in Schedule 2), all computer programs, computer databases,
computer program flow diagrams, source codes, object codes and all tangible
property embodying or incorporating any Copyrights, all Licenses relating to any
of the foregoing and all income and royalties with respect to any Licenses, and
all other rights, Claims and demands in any way relating to any such Copyrights
or works, including royalties and rights to sue for past, present or future
infringement, and all rights of renewal and extension of such Copyrights;

 

5

--------------------------------------------------------------------------------

 

(iii)

all state (including common law), federal and foreign Trademarks, all Licenses
relating to any of the foregoing and all income and royalties with respect to
any Licenses (including such Trademarks and Trademark licenses as described in
Schedule 2), whether registered or unregistered and wherever registered, all
rights to sue for past, present or future infringement or unconsented use
thereof, all rights arising therefrom and pertaining thereto and all reissues,
extensions and renewals thereof;

(iv)

all trade secrets, trade dress, trade styles, logos, other source of business
identifiers, mask-works, mask-work registrations, mask-work applications,
software, confidential and proprietary information, customer lists, advertising
materials, operating manuals, methods, processes, know-how, algorithms,
formulae, data (including business data and technical data), databases, quality
control procedures, product, service and technical specifications, operating,
production and quality control manuals, sales literature, drawings,
specifications, blue prints, descriptions, inventions, name plates, catalogs,
internet websites, and internet domain names and associated URL addresses;

(v)

the entire goodwill of or associated with the businesses now or hereafter
conducted by such Grantor connected with and symbolized by any of the
aforementioned properties and assets; and

(vi)

all accounts, all other proprietary rights, all other intellectual or other
similar property and all other intangibles associated with or arising out of any
of the aforementioned properties and assets and not otherwise described above.

“Intellectual Property Security Agreement” means each Copyright Security
Agreement in substantially the form of Exhibit C, each Trademark Security
Agreement in substantially the form of Exhibit D, each Patent Security Agreement
in substantially the form of Exhibit E or any amendment thereto and prepared for
purposes of recordation with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, as applicable.

“License” shall mean any written agreement pursuant to which any Grantor grants
or receives any license, sublicense, covenant not to assert or other right to
the extent the foregoing is with respect to any Intellectual Property owned or
controlled by any Obligor, including those listed on Schedule 2.

“NY UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

“Partnership and LLC Collateral” means any and all limited, limited liability
and general partnership interests and limited liability company interests of any
type or nature (including any such interests in the Borrower’s direct or
indirect Subsidiaries now or hereafter owned by any Grantor), whether now
existing or hereafter acquired or arising, including any such interests
specified in Schedule 3.

“Perfection Certificate” means the Perfection Certificate dated the Closing Date
delivered to the Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

 

6

--------------------------------------------------------------------------------

 

“Pledge Supplement” has the meaning specified in ‎Section 3(i).

“Pledged Collateral” means any and all (i) Pledged Shares; (ii) additional
capital stock or other Equity Interests of the direct Subsidiaries of any
Grantor, whether certificated or uncertificated; (iii) other Investment Property
of any Grantor; (iv) warrants, options or other rights entitling any Grantor to
acquire any interest in Equity Interests or other securities of such
Subsidiaries or any other Person; (v) Partnership and LLC Collateral;
(vi) Instruments and Pledged Debt Securities; (vii) securities, property,
interest, dividends and other payments and distributions from time to time
received, receivable or otherwise distributed in respect of, or issued as an
addition to, in redemption of, in renewal or exchange for, in substitution or
upon conversion of, or otherwise on account of, any of the foregoing;
(viii) certificates and instruments now or hereafter representing or evidencing
any of the foregoing; (ix) rights, interests and Claims with respect to the
foregoing, including under any and all related agreements, instruments and other
documents, and (x) cash and non-cash proceeds of any of the foregoing, in each
case whether presently existing or owned or hereafter arising or acquired and
wherever located, and as from time to time received or receivable by, or
otherwise paid or distributed to or acquired by, any Grantor.

“Pledged Collateral Agreements” has the meaning specified in Section 5(p)(i).

“Pledged Debt Securities” means any and all the debt securities and promissory
notes and other instruments evidencing Indebtedness for borrowed money held by
such Grantor on the date hereof (including all such debt securities listed
opposite the name of such Grantor on Schedule 1) and not an Excluded Asset and
(ii) any debt securities or promissory notes or other instruments evidencing
Indebtedness for borrowed money in the future issued to such Grantor and not an
Excluded Asset.

“Pledged Shares” means all of the issued and outstanding shares of Equity
Interests, whether certificated or uncertificated, of the Borrower’s direct or
indirect Subsidiaries, now or hereafter owned by any Grantor, including each
Subsidiary identified on Schedule 3 (as amended or supplemented from time to
time).

“Proceeds Account” has the meaning set forth in Section 10(c).

“Rights to Payment” means any and all of any Grantor’s Accounts and any and all
of any Grantor’s rights and Claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations” means all Obligations (as defined in the Credit Agreement)
other than Warrant Obligations and inchoate indemnification and expense
reimbursement obligations for which no claim has been made.

 

7

--------------------------------------------------------------------------------

 

(c)Terms Defined in the NY UCC. Where applicable and except as otherwise defined
herein or in the Credit Agreement, terms used in this Agreement shall have the
meanings assigned to them in the NY UCC; provided that to the extent that the NY
UCC is used to define any term herein and such term is defined differently in
different Articles of the NY UCC, the definition of such term contained in (and
ascribed thereto in) Article 9 shall govern.

(d)Interpretation. The rules of interpretation set forth in Section 1.03 of the
Credit Agreement shall be applicable to this Agreement and are incorporated
herein by this reference.

Section 2Security Interest.

(a)Grant of Security Interest. As security for the payment or performance, as
the case may be, in full in cash of the Secured Obligations, each Grantor hereby
grants to the Administrative Agent, for itself and on behalf of and for the
ratable benefit of the other Secured Parties, a security interest (the “Security
Interest”) in and lien on all of such Grantor’s right, title and interest in, to
and under all of such Grantor’s personal property, wherever located and whether
now existing or owned or hereafter acquired by such Grantor, or in which such
Grantor now has or at any time in the future may acquire, including the
following property (collectively, the “Collateral”): (i) all Accounts; (ii) all
Chattel Paper; (iii) all Commercial Tort Claims specified in Schedule 1 or
notified to the Administrative Agent pursuant to Section 5(o); (iv) all Deposit
Accounts, Securities Accounts and Commodity Accounts; (v) all Documents;
(vi) all Equipment; (vii) all General Intangibles; (viii) all Instruments;
(ix) all Inventory; (x) all Investment Property; (xi) all Letter-of-Credit
Rights; (xii) all other Goods; (xiii) all Intellectual Property Collateral;
(xiv) all money; (xv) all Pledged Collateral; (xvi) all Books pertaining to the
foregoing; and (xvii) all products, Proceeds and Supporting Obligations of any
and all of the foregoing.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include or the Security Interest attach to any Excluded
Asset.

(b)Grantors Remain Liable. The Security Interest is granted as security only and
shall not subject the Administrative Agent or any other Secured Party to, or in
any way alter or modify, any obligation or liability of any Grantor with respect
to or arising out of the Collateral. Anything herein to the contrary
notwithstanding, (i) each Grantor shall remain liable under any Contracts
included in the Collateral, to the extent set forth therein, to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (ii) the exercise by the Administrative Agent of any of
the rights granted to the Administrative Agent hereunder shall not release any
Grantor from any of its duties or obligations under any such Contracts included
in the Collateral, and (iii) neither the Administrative Agent nor any other
Secured Party shall have any obligation or liability under any such Contracts
included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such Contract included in the Collateral.

(c)Continuing Security Interest; Ratable Benefit. Each Grantor agrees that this
Agreement shall create a continuing security interest in the Collateral which
shall remain in effect until terminated in accordance with Section 25, and such
security has been granted to the Administrative Agent for itself and on behalf
of and for the ratable benefit of the Secured Parties.

 

8

--------------------------------------------------------------------------------

 

Section 3Perfection and Priority.

(a)Financing Statements, Etc. Each Grantor hereby authorizes the Administrative
Agent to file at any time and from time to time in any relevant jurisdiction in
the United States (including any jurisdiction within or of the United States)
any financing statements (including fixture filings) with respect to the
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets” of such Grantor or words of similar effect, and (ii)
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Collateral relates.
Each Grantor agrees to provide such information to the Administrative Agent
promptly (and in any case within five (5) Business Days) upon its reasonable
request. The Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Administrative Agent as secured party. Each
Grantor shall execute and deliver to the Administrative Agent, and each Grantor
hereby authorizes the Administrative Agent to file, at any time and from time to
time, all amendments to financing statements, continuation financing statements,
termination statements, Intellectual Property Security Agreements, assignments,
fixture filings, affidavits, reports, notices and all other documents and
instruments, in form reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or the Majority Lenders may reasonably request, to perfect
and continue perfected, maintain the priority of or provide notice of the
Administrative Agent’s security interest in the Collateral and to accomplish the
purposes of this Agreement. Without limiting the generality of the foregoing,
each Grantor shall from time to time take the actions specified in
subsections (b) through (j) below.

(b)Delivery of Pledged Collateral. Each Grantor hereby agrees to deliver
promptly (and in any case within five (5) Business Days following its
acquisition thereof) to the Administrative Agent, the certificates, instruments
and other writings representing any Pledged Collateral (other than Instruments
subject to subsection (c) below), which shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, in form reasonably satisfactory to the Administrative
Agent. If any Grantor shall become entitled to receive or shall receive any
Pledged Collateral (other than Instruments subject to subsection (c) below)
after the date hereof, such Grantor shall accept the foregoing as the agent for
the Administrative Agent, shall hold it in trust for the Administrative Agent,
shall segregate it from other property or funds of such Grantor, and shall
promptly deliver the same and all certificates, instruments and other writings
representing such Pledged Collateral forthwith to or for the account of the
Administrative Agent, at the address in New York and to the Person to be
designated by the Administrative Agent, which shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank in form satisfactory to the Administrative
Agent.    

 

9

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if any Pledged Collateral is pledged or shall be
pledged under a foreign law Security Document, each Grantor shall deliver such
Pledged Collateral in accordance with the terms and procedures contained
therein.

Notwithstanding the foregoing, no action by the Grantors shall be required by
this subsection (b) with respect to any Equity Interests marked with an asterisk
on Schedule 3.

(c)Instrument Collateral. Anything herein to the contrary notwithstanding, so
long as no Event of Default shall have occurred and be continuing, each Grantor
may retain for collection in the ordinary course any Instruments representing
amounts not exceeding $5,000,000 individually and any notes evidencing
intercompany balances, in each case received by such Grantor in the ordinary
course, and the Administrative Agent shall, promptly upon request of such
Grantor, make appropriate arrangements for making any other Instruments pledged
by such Grantor available to the payor of any such Instrument for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent required under applicable Law to continue to have perfected the
Administrative Agent’s security interest in such Instruments, against trust
receipt or like document).

(d)Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 3(b), each applicable Grantor shall
promptly take such other steps as may be necessary or as shall be reasonably
requested from time to time by the Administrative Agent to effect a transfer of
a perfected first priority security interest in and pledge of the Pledged
Collateral to the Administrative Agent for itself and on behalf of and for the
ratable benefit of the other Secured Parties pursuant to the NY UCC. To the
extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 3(b).

(e)Intellectual Property Collateral. (i) Each Grantor shall execute and deliver
to the Administrative Agent, concurrently with the execution of this Agreement,
such Intellectual Property Security Agreements as the Administrative Agent may
reasonably request, and record such Intellectual Property Security Agreements
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
applicable, and take such other action as may be necessary, or as the
Administrative Agent may reasonably request, to perfect the Administrative
Agent’s security interest in such U.S. Intellectual Property Collateral.
Notwithstanding anything herein to the contrary, for the avoidance of doubt, no
Grantor shall be required to take any action to perfect Administrative Agent’s
security interest in Intellectual Property Collateral in any jurisdiction except
the U.S.

(ii)Following the creation or other acquisition of any Intellectual Property
Collateral by any Grantor after the date hereof which is registered or becomes
registered or the subject of an application for registration with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as applicable, such
Grantor shall include details of such newly created or acquired Intellectual
Property Collateral on the next Compliance Certificate provided under
Section 8.01 of the Credit Agreement, and modify this Agreement by amending
Schedule 2 to include any Intellectual Property Collateral which becomes part of
the Collateral and which was not included on Schedule 2 as of the date hereof
and record such Intellectual Property Security Agreement with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as applicable, and take such
other action as may be necessary, or as the Administrative Agent or the Majority
Lenders may reasonably request, to perfect the Administrative Agent’s security
interest in such U.S. Intellectual Property Collateral.

 

10

--------------------------------------------------------------------------------

 

(f)Documents, Etc. Each Grantor shall deliver to the Administrative Agent, or an
agent designated by it, appropriately endorsed or accompanied by appropriate
instruments of transfer or assignment, all Documents and Chattel Paper, and all
other Rights to Payment, in each case, representing amounts in excess of
$1,000,000 at any time evidenced by promissory notes, trade acceptances or other
instruments, not already delivered hereunder pursuant to this Section 3.

(g)Bailees. Any Person (other than the Administrative Agent) at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
the Administrative Agent. At any time and from time to time, upon the consent of
the applicable Grantor, the Administrative Agent may give notice to any such
Person holding all or any portion of the Collateral that such Person is holding
the Collateral as the agent and bailee of, and as the pledge holder for, the
Administrative Agent and obtain such Person’s written acknowledgement thereof.
In connection with the immediately preceding sentence, each Grantor will, upon
the reasonable request of the Administrative Agent, join with the Administrative
Agent in notifying any Person who has possession of any Collateral of the
Administrative Agent’s security interest therein and obtaining an
acknowledgement from such Person that it is holding the Collateral for the
benefit of the Administrative Agent.

(h)Control. Each Grantor will cooperate with the Administrative Agent in
obtaining control (as defined in the NY UCC) of Collateral consisting of any
Deposit Accounts, Securities Accounts, Electronic Chattel Paper, Investment
Property or Letter-of-Credit Rights, including delivery of Control Agreements
with respect to Controlled Accounts (as defined in the Credit Agreement), as the
Administrative Agent may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the Administrative Agent’s
security interest in such Collateral.

(i)Additional Subsidiaries. In the event that any Grantor acquires rights in any
Subsidiary after the date hereof and such Subsidiary is required to become a
Subsidiary Guarantor under Section 8.12 of the Credit Agreement, such applicable
Grantor shall deliver to the Administrative Agent a completed pledge supplement,
substantially in the form of Exhibit B (the “Pledge Supplement”), together with
all schedules thereto, reflecting such new Subsidiary. Notwithstanding the
foregoing, it is understood and agreed that the security interest of the
Administrative Agent shall attach to the Pledged Collateral (other than Excluded
Assets) related to such Subsidiary immediately upon any Grantor’s acquisition of
rights therein and shall not be affected by the failure of any Grantor to
deliver a Pledge Supplement.

(j)Further Assurances. Each Grantor agrees that, at its own expense, it will
promptly execute, acknowledge, deliver and cause to be filed all further
instruments and documents and take all other actions as the Administrative Agent
may from time to time reasonably request in order to assure, obtain, perfect,
preserve and protect any security interest granted or purported to be granted
under this Agreement or enable the Administrative Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral, including the
payment of any fees and Other Taxes required in connection with the execution
and delivery of this Agreement, the granting of the Security Interest and the
filing of any financing or continuation statements (including fixture filings)
or other documents in connection herewith or therewith.

 

11

--------------------------------------------------------------------------------

 

(k)Taxes. At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not expressly permitted pursuant
to the Credit Agreement, and may pay for the maintenance and preservation of the
Collateral to the extent any Grantor fails to do so to the extent required by
the Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Administrative Agent on demand for any reasonable
payment made or any reasonable expense incurred by the Administrative Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.

Section 4Representations and Warranties. Each Grantor represents and warrants to
each Secured Party as of the date of this Agreement that:

(a)Location of Chief Executive Office and Collateral. Such Grantor’s chief
executive office and principal place of business (as of the date of this
Agreement) is located at the address set forth in Schedule 1, and all other
locations (as of the date of this Agreement) where such Grantor conducts
business or Collateral is kept are set forth in the Schedule 1.

(b)Locations of Books. All Books pertaining to the Rights to Payment of such
Grantor are kept at such Grantor’s chief executive office, principal place of
business or place where such Grantor conducts business.

(c)Jurisdiction of Organization and Names. Such Grantor’s jurisdiction of
organization is set forth in Schedule 1; and such Grantor’s exact legal name is
as set forth in the signature pages of this Agreement. All trade names and trade
styles under which such Grantor presently conducts its business operations are
set forth in Schedule 1, and, except as set forth in Schedule 1, such Grantor
has not, at any time in the past: (i) been known as or used any other corporate,
trade or fictitious name or (ii) changed its name; (iii) been the surviving or
resulting corporation in a merger or consolidation; or (iv) acquired through
asset purchase or otherwise any business of any Person.

(d)Collateral. Such Grantor has rights in or the power to transfer the
Collateral, and such Grantor has legal title to the Collateral (or, in the case
of after-acquired Collateral, at the time such Grantor acquires rights in such
Collateral, will have good and valid title therein), free from any Lien other
than Permitted Liens.

(e)Enforceability; Priority of Security Interest. (i) This Agreement creates a
valid security interest in the Collateral which is enforceable against the
Collateral in which such Grantor now has rights and will create a valid security
interest which is enforceable against the Collateral in which such Grantor
hereafter acquires rights at the time such Grantor acquires any such rights; and
(ii) upon the completion of the filings described in ‎Section 4‎(f) and delivery
of certificates, instruments and other writing representing Pledged Collateral
(if any) and performance of other actions described in ‎Section 3, the
Administrative Agent will have a perfected security interest in the Collateral
in which such Grantor now has rights, and will have a perfected security
interest in the Collateral in which such Grantor hereafter acquires rights at
the time such Grantor acquires any such rights, in each case, for the
Administrative Agent’s own benefit and for the ratable benefit of the other
Secured Parties, subject to Permitted Liens and securing the payment and
performance of the Secured Obligations.

 

12

--------------------------------------------------------------------------------

 

(f)Perfection Certificate. The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein is correct and
complete in all material respects as of the Closing Date. The Uniform Commercial
Code financing statements attached as Schedule 4 have been prepared by the
Administrative Agent based upon the information provided to the Administrative
Agent and the Secured Parties in the Perfection Certificate for filing in each
United States governmental, municipal or other office specified in the
Perfection Certificate, which are all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in the Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary as of the Closing Date to perfect
the Security Interest in favor of the Administrative Agent (for the ratable
benefit of the Secured Parties) in respect of all Collateral in which the
Security Interest may be perfected by filing a Uniform Commercial Code Financing
Statement. Each Grantor represents and warrants that upon filing and recording
of the Intellectual Property Security Agreements executed in favor of and
delivered to the Administrative Agent pursuant to ‎‎Section 3(e), together with
the consummation of the other actions set forth above in this clause ‎(f), to
the extent that a security interest with respect to Patents, Trademarks and
Copyrights may be perfected by the filing and recording of financing statements
and short-form security agreements of the type described in this clause ‎(f),
the Administrative Agent will have a perfected security interest in all
Collateral consisting of Patents, Trademarks and Copyrights that are issued by,
registered with or the subject of a pending application before the United States
Patent and Trademark Office or the United States Copyright Office.

(g)Other Financing Statements. Other than (i) financing statements disclosed to
the Administrative Agent, (ii) financing statements in favor of the
Administrative Agent for itself and on behalf of and for the ratable benefit of
the Secured Parties or (iii) financing statements in respect of Permitted Liens,
no effective financing statement naming such Grantor as debtor, assignor,
grantor, mortgagor, pledgor or the like and covering all or any part of the
Collateral is on file in any filing or recording office in any jurisdiction.

(h)Rights to Payment.

(i)To the best of such Grantor’s knowledge, the Rights to Payment of such
Grantor represent valid, binding and enforceable obligations of the account
debtors or other Persons obligated thereon, representing undisputed, bona fide
transactions completed in accordance with the terms and provisions contained in
any documents related thereto, and are and will be genuine and what they purport
to be, in each case, in all material respects;

(ii)such Grantor has not assigned any of its rights under any of its Rights to
Payment except as provided in this Agreement or as set forth in the other Loan
Documents;

(iii)all Rights to Payment of such Grantor comply in all material respects with
all applicable Law concerning form, content and manner of preparation and
execution;

(iv)to the best of such Grantor’s knowledge, all account debtors and other
obligors on the Rights to Payment of such Grantor are solvent and generally
paying their debts as they come due; and

(v)such Grantor has no knowledge of any fact or circumstance which would
materially impair the validity or collectability of any of the Rights to Payment
of such Grantor.

 

13

--------------------------------------------------------------------------------

 

(i)Inventory. No Inventory of such Grantor is stored with any bailee,
warehouseman or similar Person or on any premises leased to such Grantor, no
such Inventory has been consigned to such Grantor or consigned by such Grantor
to any Person, nor is any such Inventory held by such Grantor for any Person
under any “bill and hold” or other arrangement, except as set forth in
Schedule 1.

(j)[Reserved].

(k)Instrument Collateral. (i) Such Grantor has not previously assigned any
interest in any Instruments held by such Grantor (other than such interests as
will be released on or before the date hereof), (ii) no Person other than such
Grantor owns an interest in such Instruments (whether as joint holders,
participants or otherwise), and (iii) no material default exists under or in
respect of such Instruments.

(l)Pledged Shares, Partnership and LLC Collateral and other Pledged Collateral.
As of the Closing Date, Schedule 3 correctly sets forth (A) the percentage of
the issued and outstanding shares of each class of Equity Interests of the
issuer thereof (except for Peterson Athenex Pharmaceuticals, LLC) and (B)
includes all Equity Interests required to be pledged hereunder.  (i) All of the
Pledged Shares and Partnership and LLC Collateral of such Grantor have been, and
upon issuance any additional Pledged Collateral consisting of Pledged Shares,
Partnership and LLC Collateral or any other securities of such Grantor, will be,
duly and validly issued, and are and will be fully paid and non-assessable,
subject in the case of Partnership and LLC Collateral to future assessments
required under applicable Law and any applicable partnership or operating
agreement, (ii) such Grantor is or, in the case of any such additional Pledged
Collateral will be, the legal record and beneficial owner thereof, (iii) there
are no restrictions on the transferability of such Pledged Collateral or such
additional Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
(a) as provided under applicable securities or “Blue Sky” laws and (b) with
respect to Equity Interests of Peterson Athenex Pharmaceuticals, LLC, (iv) the
Pledged Shares and Partnership and LLC Collateral of such Grantor constitute
100% of the issued and outstanding shares of capital stock of directly owned
Subsidiaries of such Grantor or, in the case of Foreign Subsidiaries and Athenex
R&D LLC, 65% of the outstanding voting stock of such Subsidiary, and no
securities convertible into or exchangeable for any shares of capital stock of
any such Subsidiary, or any options, warrants or other commitments entitling any
Person to purchase or otherwise acquire any shares of capital stock of any such
Subsidiary, are issued and outstanding, (v) any and all Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Shares pledged by such Grantor, and any and
all other Pledged Collateral Agreements relating to the Partnership and LLC
Collateral of such Grantor, have been disclosed in writing to the Administrative
Agent and the Lenders, and (vi) as to each such Pledged Collateral Agreement
relating to the Partnership and LLC Collateral of such Grantor, (A) such
agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof, has not been amended or modified, and is in full
force and effect in accordance with its terms, (B) there exists no material
violation or material default under any such agreement by such Grantor or, to
the best knowledge of such Grantor party thereto, the other parties thereto, and
(C) such Grantor has not knowingly waived or released any of its material rights
under or otherwise consented to a material departure from the terms and
provisions of any such agreement. No consent or approval of any Governmental
Authority, any securities exchange or any other person was or is necessary to
the validity of the pledge of any Equity Interests (other than such as have been
obtained and are in full force and effect).

 

14

--------------------------------------------------------------------------------

 

(m)Control Agreements. No Control Agreements exist with respect to any
Collateral held by such Grantor other than any Control Agreements in favor of
the Administrative Agent.

(n)Letter-of-Credit Rights. Such Grantor does not have any Letter-of- Credit
Rights except as set forth in Schedule 1.

(o)Commercial Tort Claims. Such Grantor does not have any Commercial Tort Claims
the recovery from which would reasonably be expected to exceed $1,000,000 except
as set forth in Schedule 1.

(p)Leases. Such Grantor is not and will not become a lessee under any real
property lease or other agreement governing the location of Collateral at the
premises of another Person pursuant to which the lessor or such other Person may
obtain any rights in any of the Collateral, and no such lease or other such
agreement now prohibits, restrains, impairs or will prohibit, restrain or impair
such Grantor’s right to remove any Collateral from the premises at which such
Collateral is situated, except for the usual and customary restrictions
contained in such leases of real property.

(q)Pledged Debt Securities. As of the Closing Date, Schedule 1 correctly sets
forth a list of all Collateral constituting Pledged Debt Securities, the
aggregate principal amount and maturity date of all Indebtedness represented by
any Pledged Debt Securities and (ii) includes all debt securities, promissory
notes and other Collateral constituting Pledged Debt Securities required to be
pledged hereunder. The Collateral constituting Pledged Debt Securities are valid
and binding obligations of the issuers thereof, subject as to the enforcement of
remedies to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(r)No Transfer Restrictions. Except for (i) restrictions and limitations imposed
by the Loan Documents or securities laws generally or (v) otherwise expressly
permitted hereunder, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of such Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder.

 

15

--------------------------------------------------------------------------------

 

Section 5Covenants. So long as any of the Secured Obligations remain unsatisfied
or any Lender shall have any Commitment, each Grantor agrees that:

(a)Defense of Collateral. Such Grantor will appear in and defend any action,
suit or proceeding which may to a material extent affect its title to, or right
or interest in, or the Administrative Agent’s right or interest in, the
Collateral, including any action, suit or proceeding with respect to any Liens
on the Collateral (other than any Lien not prohibited by the Loan Documents).

(b)Preservation of Collateral. Such Grantor will do and perform all commercially
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral.

(c)Compliance with Laws, Etc. Such Grantor will comply, in all material
respects, with all applicable Laws, and all policies of insurance, relating to
the possession, operation, maintenance and control of the Collateral.

(d)Location of Books and Chief Executive Office. Such Grantor will: (i) keep all
Books pertaining to the Rights to Payment of such Grantor at such Grantor’s
chief executive office, principal place of business or place where such Grantor
conducts business and (ii) promptly notify the Administrative Agent of any
changes in the location of such Grantor’s chief executive office or principal
place of business.

(e)Location of Collateral. Such Grantor will: (i) keep the Collateral (to the
extent such Collateral is tangible or a tangible embodiment of Collateral) held
by such Grantor at the locations set forth in Schedule 1 or at such other
locations as may be disclosed in writing to the Administrative Agent pursuant to
clause (ii) and will not remove any such Collateral from such locations (other
than in connection with sales of Inventory in the ordinary course of such
Grantor’s business, other dispositions permitted by Section 5 and movements of
Collateral from one disclosed location to another disclosed location); and
(ii) give the Administrative Agent prompt notice of any change in the locations
set forth in Schedule 1.

(f)Change in Name, Identity or Structure. Such Grantor will give five (5)
Business Days prior written notice to the Administrative Agent of (i) any change
in name, (ii) any change in its jurisdiction of organization, (iii) any change
in its registration as an organization (or any new registration); and (iv) any
changes in its identity or structure in any manner which might make any
financing statement filed hereunder incorrect or misleading; provided that such
changes are otherwise permitted by the Loan Documents and that Grantor shall not
change its jurisdiction of organization to a jurisdiction outside of the United
States.

(g)Maintenance of Records. Such Grantor will keep, at its own cost and expense,
separate, accurate and complete Books as is consistent with its practices as of
the date hereof in all material respects with respect to the Collateral held by
such Grantor.

 

16

--------------------------------------------------------------------------------

 

(h)Disposition of Collateral. Such Grantor will not surrender or lose possession
of (other than to the Administrative Agent), sell, lease, rent, or otherwise
dispose of or transfer any of the Collateral held by such Grantor or any right
or interest therein, except to the extent permitted by the Loan Documents.

(i)Leased Premises; Collateral Held by Warehouseman, Bailee, Etc. At the
Administrative Agent’s reasonable request and with the consent of the Grantor,
such Grantor will use commercially reasonable efforts to obtain from each Person
so reasonably requested by the Administrative Agent from whom such Grantor
leases any premises, and from each other Person so reasonably requested by the
Administrative Agent at whose premises any Collateral held by such Grantor is
present (including any bailee, warehouseman or similar Person), any such
collateral access, subordination, landlord waiver, bailment, consent and
estoppel agreements as the Administrative Agent may reasonably request, in form
and substance reasonably satisfactory to the Administrative Agent; provided that
such landlord waiver shall be in substantially the form of Exhibit G to the
Credit Agreement and such bailee letter shall be in substantially the form of
Exhibit F hereto. For the avoidance of doubt, the failure to obtain such
collateral access, subordination, landlord waiver, bailment or consent and
estoppel agreements after the use of commercially reasonable efforts shall not
be a Default or an Event of Default.

(j)Rights to Payment. Such Grantor will:

(i)with such frequency as the Administrative Agent may reasonably require or as
may be required under the Credit Agreement, furnish to the Administrative Agent
full and complete reports, in form and substance reasonably satisfactory to the
Administrative Agent, with respect to the Accounts;

(ii)if any Accounts of such Grantor in an aggregate amount in excess of
$1,000,000 per fiscal year arise from Contracts with the United States or any
department, agency or instrumentality thereof, promptly notify the
Administrative Agent thereof and execute any documents and instruments and take
any other steps reasonably requested by the Administrative Agent in order that
all monies due and to become due thereunder shall be assigned to the
Administrative Agent upon the occurrence and continuance of an Event of Default;

(iii)upon the occurrence and during the continuation of an Event of Default and
upon the request of the Administrative Agent (A) notify all or any designated
portion of the account debtors and other obligors on the Rights to Payment of
such Grantor of the security interest hereunder, and (B) notify the account
debtors and other obligors on the Rights to Payment or any designated portion
thereof that payment shall be made directly to the Administrative Agent or to
such other Person or location as the Administrative Agent shall specify; and

(iv)upon the occurrence and during the continuation of an Event of Default,
establish such lockbox or similar arrangements for the payment of the Accounts
and other Rights to Payment of such Grantor as the Administrative Agent shall
require.

 

17

--------------------------------------------------------------------------------

 

(k)Instruments, Investment Property, Etc. Upon the reasonable request of the
Administrative Agent, such Grantor will (i) promptly deliver to the
Administrative Agent, or an agent designated by it in New York, appropriately
endorsed or accompanied by appropriate instruments of transfer or assignment,
all Instruments, Documents, Chattel Paper and certificated securities with
respect to any Investment Property held by such Grantor, all letters of credit
of such Grantor, and all other Rights to Payment held by such Grantor at any
time evidenced by promissory notes, trade acceptances or other instruments,
(ii) cause any securities intermediaries to show on their books that the
Administrative Agent is the entitlement holder with respect to any Investment
Property held by such securities intermediary on behalf of such Grantor, and/or
obtain Control Agreements in favor of the Administrative Agent from such
securities intermediaries, in form and substance satisfactory to the
Administrative Agent, with respect to any such Investment Property, as
reasonably requested by the Administrative Agent, and (iii) provide such notice,
obtain such acknowledgments and take all such other action, with respect to any
Chattel Paper, Documents and Letter-of-Credit Rights held by such Grantor, as
the Administrative Agent shall reasonably specify.

(l)Deposit Accounts and Securities Accounts. Such Grantor will (i) give the
Administrative Agent prompt notice of the establishment of any new Deposit
Account, new Securities Account and new Commodity Account, in each case other
than any Excluded Account, established in the U.S. by such Grantor with respect
to any Investment Property held by such Grantor and (ii) obtain Control
Agreements in favor of the Administrative Agent with respect to such Deposit
Account, Securities Account and Commodity Account within 45 days (or such longer
time as agreed by the Administrative Agent in its sole discretion) of the
establishing of such account, in form and substance reasonably satisfactory to
the Administrative Agent.

(m)Inventory. Such Grantor will not store any Inventory with a bailee,
warehouseman or similar Person or on premises leased to such Grantor, nor
dispose of any Inventory on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment or similar basis, nor acquire any Inventory from
any Person on any such basis, without in each case giving the Administrative
Agent prior written notice thereof.

(n)Intellectual Property Collateral. Such Grantor will:

(i)not allow or suffer any Intellectual Property Collateral held by such Grantor
to become abandoned, nor any registration thereof to be abandoned, terminated,
forfeited, expired or dedicated to the public, except as shall be reasonable and
appropriate in accordance with prudent business practice;

(ii)notify the Administrative Agent promptly if it knows or has reason to know
(A) that any Material Intellectual Property owned or controlled by any Obligor
constituting Intellectual Property Collateral may become abandoned, terminated,
forfeited, expired or dedicated to the public, except to the extent expressly
permitted by the Credit Agreement or (B) of any materially adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any other
jurisdiction) regarding such Grantor’s ownership or control of any such Material
Intellectual Property, its right to register the same, or its right to keep and
maintain the same.

 

18

--------------------------------------------------------------------------------

 

(iii)upon the delivery of a Compliance Certificate pursuant to Section 8.03(c)
of the Credit Agreement, give the Administrative Agent notice of any rights such
Grantor may obtain to any new patentable inventions, copyrightable works or
other new Intellectual Property Collateral which such Grantor intends to
register, prior to the filing of any application for registration thereof;

(iv)diligently prosecute all applications for patents, copyrights and
trademarks, and file and prosecute any and all continuations,
continuations-in-part, applications for reissue, applications for certificate of
correction and like matters as shall be reasonable and appropriate in accordance
with prudent business practice, and promptly and timely pay any and all
maintenance, license, registration and other fees, taxes and expenses incurred
in connection with any Intellectual Property Collateral held by such Grantor;
and

(v)in the event that any Grantor knows or has reason to believe that any
Material Intellectual Property owned or controlled by any Obligor constituting
Intellectual Property Collateral has been or will imminently be infringed,
misappropriated or otherwise violated by a third person in any manner that would
reasonably be expected to result in a Material Adverse Change, such Grantor
shall promptly (and in any case within five Business Days after obtaining
knowledge thereof) notify the Administrative Agent and shall, if consistent with
good business judgment, promptly take such commercially reasonable measures to
cause a cessation of such infringement, misappropriation or other violation and
to recover damages therefor.

(o)Notices, Reports and Information. Such Grantor will (i) within 45 days after
the end of each fiscal quarter, notify the Administrative Agent of any other
modifications of or additions to the information contained in Schedule 1
(including any acquisition or holding of an interest in any Chattel Paper,
Commercial Tort Claims and Letter-of- Credit Rights) (ii) upon the delivery of a
Compliance Certificate pursuant to Section 8.03(c) of the Credit Agreement,
notify the Administrative Agent of any material Claim made or asserted against
the Collateral by any Person and of any change in the composition of the
Collateral or other event which could materially adversely affect the value of
the Collateral or the Administrative Agent’s Lien thereon; and (iii) upon the
reasonable request of the Administrative Agent make such demands and requests
for information and reports as such Grantor is entitled to make in respect of
the Collateral.

(p)Shareholder Agreements; Other Agreements.

(i)Such Grantor shall comply in all material respects with all of its
obligations under any shareholders agreement, operating agreement, partnership
agreement, voting trust, proxy agreement or other agreement or understanding
(collectively, the “Pledged Collateral Agreements”) to which it is a party and
shall enforce all of its rights thereunder.

(ii)Such Grantor will take all actions necessary to cause each such Pledged
Collateral Agreement relating to Partnership and LLC Collateral (other than with
respect to the Pledged Collateral Agreement of Athenex Pharma Solutions, LLC in
the case of clause (A) below) to provide specifically at all times that: (A) no
such Partnership and LLC Collateral shall be a security governed by Article 8 of
the NY UCC or any other applicable state’s Uniform Commercial Code; and (B) no
consent of any member, manager, partner or other Person shall be a condition to
the admission as a member or partner of any transferee (including the
Administrative Agent) that acquires ownership of such Partnership and LLC
Collateral as a result of the exercise by the Administrative Agent of any remedy
hereunder or under applicable Law. Additionally, such Grantor agrees that no
such Partnership and LLC Collateral (A) shall be dealt in or traded on any
securities exchange or in any securities market, (B) shall constitute an
investment company security, or (C) shall be held by such Grantor in a
Securities Account.

 

19

--------------------------------------------------------------------------------

 

(iii)Such Grantor shall not vote to enable or take any other action to: amend or
terminate, or waive compliance with any of the terms of, any such Pledged
Collateral Agreement, certificate or articles of incorporation, bylaws or other
organizational documents in any way that materially changes the rights of such
Grantor with respect to any such Pledged Collateral in a manner adverse to the
Administrative Agent or the other Secured Parties or that adversely affects the
validity, perfection or priority of the Administrative Agent’s security interest
therein.

Section 6Rights to Payment and Pledged Collateral.

(a)Collection of Rights to Payment. Until the Administrative Agent exercises its
rights hereunder to collect any Rights to Payment of any Grantor, each such
Grantor shall endeavor in the first instance diligently to collect all amounts
due or to become due on or with respect to the Rights to Payment held by such
Grantor. At the request of the Administrative Agent, upon the occurrence and
during the continuation of an Event of Default, all remittances received by such
Grantor shall be held in trust for the Administrative Agent and, in accordance
with the Administrative Agent’s instructions, remitted to the Administrative
Agent or deposited to an account with the Administrative Agent in the form
received (with any necessary endorsements or instruments of assignment or
transfer).

(b)Pledged Collateral. Unless and until an Event of Default shall have occurred
and is continuing, each Grantor shall be entitled to receive and retain for its
own account any cash dividend on or other cash distribution or payment, if any,
in respect of the Pledged Collateral, to the extent not prohibited under the
Credit Agreement. At the request of the Administrative Agent, upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent shall have the sole and exclusive right and authority to
receive all distributions and payments of any nature with respect to any Pledged
Collateral, and all such distributions or payments received by such Grantor
shall be held in trust for the Administrative Agent and, in accordance with the
Administrative Agent’s instructions, remitted to the Administrative Agent or
deposited to an account with the Administrative Agent in the form received (with
any necessary endorsements or instruments of assignment or transfer). All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this ‎Section 6‎(b) shall be held in trust for the
benefit of the Administrative Agent, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Administrative
Agent upon demand in the same form as so received (with any necessary
endorsement or instrument of assignment). Following the occurrence and during
the continuation of an Event of Default, any such distributions and payments
with respect to any such Pledged Collateral held in any Securities Account shall
be held and retained in such Securities Account, in each case as part of the
Collateral hereunder. Additionally, the Administrative Agent shall have the
right, upon the occurrence and during the continuation of an Event of Default,
following prior written notice to any applicable Grantor, to vote and to give
consents, ratifications and waivers with respect to any Pledged Collateral held
by such Grantor, and to exercise all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining thereto, as
if the Administrative Agent were the absolute owner thereof; provided that the
Administrative Agent shall have no duty to exercise any of the foregoing rights
afforded to it and shall not be responsible to such Grantor or any other Person
for any failure to do so or delay in doing so.

 

20

--------------------------------------------------------------------------------

 

(c)Voting Prior to an Event of Default. Unless and until an Event of Default
shall have occurred and is continuing, each Grantor shall have the right to vote
the Pledged Collateral held by such Grantor and to give consents, ratifications
and waivers in respect thereof, and shall retain the power to control the
direction, management and policies of any Person comprising such Pledged
Collateral to the same extent as such Grantor would if such Pledged Collateral
were not pledged to the Administrative Agent pursuant to this Agreement;
provided that no vote shall be cast or consent, waiver or ratification given or
action taken which would have the effect of materially impairing the position or
interest of the Administrative Agent and the other Secured Parties in respect of
such Pledged Collateral or which would alter the voting rights with respect to
the stock or other ownership interest in or of any such Person or be
inconsistent with or violate any provision of this Agreement, the Credit
Agreement, or any other Loan Documents. If applicable, such Grantor shall be
deemed the beneficial owner of all such Pledged Collateral for purposes of
Sections 13 and 16 of the Exchange Act and agrees to file all reports required
to be filed by beneficial owners of securities thereunder. The Administrative
Agent shall execute and deliver (or cause to be executed and delivered) to each
Grantor all such proxies and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and
other rights which it is entitled to exercise pursuant to this subsection (c)
and to receive the distributions which it is authorized to receive and retain
pursuant to this subsection (c).

(d)Certain Other Administrative Matters. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent may cause any of
the Pledged Collateral to be transferred into its name or into the name of its
nominee or nominees (subject to the revocable rights specified in this
Section 6). Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent shall have the right to exchange
uncertificated Pledged Collateral for certificated Pledged Collateral, and to
exchange certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement.

Section 7Authorization; Agent Appointed Attorney-in-Fact. In addition to (and
not in limitation of) any other right or remedy provided to the Administrative
Agent hereunder, the Administrative Agent shall have the right to, in the name
of any Grantor, or in the name of the Administrative Agent or otherwise, without
notice to or assent by any such Grantor, and each Grantor hereby constitutes and
appoints the Administrative Agent (and any of the Administrative Agent’s
officers or employees or agents designated by the Administrative Agent) as such
Grantor’s true and lawful attorney-in-fact, with full power and authority to:

(a)file any of the financing statements which must be filed to perfect or
continue perfected, maintain the priority of, or provide notice of, the
Administrative Agent’s Lien in the Collateral;

(b)take possession of and endorse any notes, acceptances, checks, drafts, money
orders or other forms of payment or security and collect any Proceeds of any
Collateral;

(c)sign and endorse any invoice or bill of lading relating to any of the
Collateral, warehouse or storage receipts, drafts against customers or other
obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors;

 

21

--------------------------------------------------------------------------------

 

(d)notify the U.S. Postal Service and other postal authorities to change the
address for delivery of mail addressed to such Grantor to such address as the
Administrative Agent may designate; and, without limiting the generality of the
foregoing, establish with any Person lockbox or similar arrangements for the
payment of the Rights to Payment of such Grantor;

(e)receive, open and dispose of all mail addressed to such Grantor;

(f)send requests for verification of Rights to Payment to the customers or other
obligors of such Grantor;

(g)contact, or direct such Grantor to contact, all account debtors and other
obligors on the Rights to Payment of such Grantor and instruct such account
debtors and other obligors to make all payments directly to the Administrative
Agent;

(h)assert, adjust, sue for, compromise or release any claims under any policies
of insurance;

(i)exercise dominion and control over, and refuse to permit further withdrawals
from, any Deposit Accounts of such Grantor maintained with the Administrative
Agent, any Lender or any other bank, financial institution or other Person, in
each case other than any Excluded Accounts;

(j)notify each Person maintaining lockbox or similar arrangements for the
payment of the Rights to Payment of such Grantor to remit all amounts
representing collections on such Rights to Payment directly to the
Administrative Agent;

(k)ask, demand, collect, receive and give acquittances and receipts for any and
all Rights to Payment of such Grantor, enforce payment or any other rights in
respect of the Rights to Payment and other Collateral, grant consents, agree to
any amendments, modifications or waivers of the agreements and documents
governing such Rights to Payment and other Collateral, and otherwise file any
Claims, take any action or institute, defend, settle or adjust any actions,
suits or proceedings with respect to the Collateral, as the Administrative Agent
may deem necessary or desirable to maintain, preserve and protect the
Collateral, to collect the Collateral or to enforce the rights of the
Administrative Agent with respect to the Collateral;

(l)execute any and all applications, documents, papers and instruments necessary
for the Administrative Agent to use the Intellectual Property Collateral and
grant or issue any exclusive or non-exclusive License with respect to any
Intellectual Property Collateral;

(m)execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Collateral;

(n)execute and deliver to any securities intermediary or other Person any
entitlement order or other notice, document or instrument which the
Administrative Agent may deem necessary or advisable to maintain, protect,
realize upon and preserve the Deposit Accounts and Investment Property of such
Grantor constituting Collateral and the Administrative Agent’s security interest
therein;

 

22

--------------------------------------------------------------------------------

 

(o)commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral;

(p)settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral; and

(q)use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and execute any and all such
other documents and instruments, and do any and all acts and things for and on
behalf of such Grantor, which the Administrative Agent may deem necessary or
advisable to maintain, protect, realize upon and preserve the Collateral and the
Administrative Agent’s security interest therein and to accomplish the purposes
of this Agreement.

The Administrative Agent agrees that, except upon the occurrence and during the
continuation of an Event of Default, it shall not exercise the power of
attorney, or any rights granted to the Administrative Agent, pursuant to
clauses (b) through ‎(q). The foregoing power of attorney is coupled with an
interest and irrevocable so long as the Lenders have any Commitments or the
Secured Obligations have not been paid and performed in full. Each Grantor
hereby ratifies, to the extent permitted by Law, all that the Administrative
Agent shall lawfully and in good faith do or cause to be done by virtue of and
in compliance with this Section 7.

Section 8Agent Performance of Grantor Obligations. Upon the occurrence and
continuation of an Event of Default, the Administrative Agent shall have the
right (but not any obligation) to perform or pay any obligation which any
Grantor has agreed to perform or pay under or in connection with this Agreement,
and such Grantor shall reimburse the Administrative Agent on demand for all
documented out of pocket costs and expenses by the Administrative Agent pursuant
to this Section 8.

Section 9Agent’s Duties. Notwithstanding any provision contained in this
Agreement, the Administrative Agent shall have no duty to exercise any of the
rights, privileges or powers afforded to it and shall not be responsible to any
Grantor or any other Person for any failure to do so or delay in doing so.
Without limiting the generality of the foregoing, nothing herein contained shall
be construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature of sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
With the exception of the exercise of reasonable care to assure the safe custody
of Collateral in the Administrative Agent’s possession and the accounting for
moneys actually received by the Administrative Agent hereunder, the
Administrative Agent and its officers, directors, employees, agents or
sub-agents shall have no duty or liability to exercise or preserve any rights,
privileges or powers pertaining to the Collateral.

 

23

--------------------------------------------------------------------------------

 

Section 10Remedies.

(a)Remedies. Solely upon the occurrence and during the continuation of an Event
of Default, each Grantor agrees to deliver each item of Collateral to the
Administrative Agent on demand, and the Administrative Agent shall have, in
addition to all other rights and remedies granted to it in this Agreement, the
Credit Agreement, or any other Loan Document, all rights and remedies of a
secured party under the NY UCC and other applicable Law. Without limiting the
generality of the foregoing, each Grantor agrees that:

(i)The Administrative Agent may peaceably, with or without legal process and
with or without notice, without liability for trespass enter any premises of
such Grantor, take possession of any Collateral, remove or dispose of all or
part of the Collateral on any premises of such Grantor or elsewhere, or, in the
case of Equipment, render it nonfunctional, and otherwise collect, receive,
appropriate and realize upon all or any part of the Collateral, and demand, give
receipt for, settle, renew, extend, exchange, compromise, adjust, or sue for all
or any part of the Collateral, as the Administrative Agent may determine, and,
generally, exercise any and all rights afforded to a secured party under the
Uniform Commercial Code or other applicable law.

(ii)The Administrative Agent may require such Grantor to assemble all or any
part of the Collateral and make it available to the Administrative Agent, at any
place and time designated by the Administrative Agent.

(iii)The Administrative Agent may use or transfer any of such Grantor’s rights
and interests in any Intellectual Property Collateral, by license, by sublicense
(solely to the extent permitted by such applicable license) or otherwise, on
such conditions and in such manner as the Administrative Agent may determine.

(iv)The Administrative Agent may secure the appointment of a receiver of the
Collateral or any part thereof (to the extent and in the manner provided by
applicable Law).

(v)The Administrative Agent may withdraw (or cause to be withdrawn) any and all
funds from any Deposit Accounts, Securities Accounts or Commodity Accounts, in
each case other than Excluded Accounts.

 

24

--------------------------------------------------------------------------------

 

(vi)The Administrative Agent may sell, resell, lease, use, assign, transfer or
otherwise dispose of any or all of the Collateral in its then condition or
following any commercially reasonable preparation or processing (utilizing in
connection therewith any of such Grantor’s assets, without charge or liability
to the Administrative Agent therefor) at public or private sale or at any
broker’s board or any securities exchange, by one or more Contracts, in one or
more parcels, at the same or different times, for cash or credit or for future
delivery without assumption of any credit risk, all as the Administrative Agent
deems advisable; provided that such Grantor shall be credited with the net
proceeds of a sale only when such proceeds are finally collected by the
Administrative Agent. The Administrative Agent and each of the other Secured
Parties shall have the right upon any such public sale, and, to the extent
permitted by Law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption, which
right or equity of redemption such Grantor hereby releases, to the extent
permitted by Law. The Administrative Agent shall give such Grantor such notice
of any public or private sale as may be required by the NY UCC or other
applicable Law. Such Grantor recognizes that the Administrative Agent may be
unable to make a public sale of any or all of the Pledged Collateral, by reason
of prohibitions contained in applicable securities laws or otherwise, and
expressly agrees that a private sale to a restricted group of purchasers for
investment and not with a view to any distribution thereof shall be considered a
commercially reasonable sale. Each such purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

The Administrative Agent shall give each applicable Grantor not less than 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the NY UCC or its equivalent in other jurisdictions)
of the Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, and by the Administrative Agent in its own right or by
one or more agents or contractors, upon any premises owned, leased or occupied
by any Grantor, the Administrative Agent or any such agent or contractor, and
any such sale may include any other property, in each case, as the
Administrative Agent may (in its sole and absolute discretion) determine. The
Administrative Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale

 

25

--------------------------------------------------------------------------------

 

made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by applicable law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by applicable law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
shall have been indefeasibly paid in full in cash. As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. Any sale pursuant to the provisions of
this ‎Section 10‎(a) shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-610(b) of the NY UCC or its equivalent in
other jurisdictions. Neither the Administrative Agent nor the Secured Parties
shall be required to marshal any present or future Collateral or to resort to
such Collateral in any particular order.

 

(vii)Neither the Administrative Agent nor any other Secured Party shall have any
obligation to clean up or otherwise prepare the Collateral for sale. The
Administrative Agent has no obligation to attempt to satisfy the Secured
Obligations by collecting them from any other Person liable for them and the
Administrative Agent and the other Secured Parties may release, modify or waive
any Collateral provided by any other Person to secure any of the Secured
Obligations, all without affecting the Administrative Agent’s or any other
Secured Party’s rights against such Grantor. Such Grantor waives any right it
may have to require the Administrative Agent or any other Secured Party to
pursue any third Person for any of the Secured Obligations. The Administrative
Agent and the other Secured Parties may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. The Administrative Agent may sell
the Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim any warranties of title or the
like. This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. If the Administrative Agent sells
any of the Collateral upon credit, such Grantor will be credited only with
payments actually made by the purchaser, received by the Administrative Agent
and applied to the indebtedness of the purchaser. In the event the purchaser
fails to pay for the Collateral, the Administrative Agent may resell the
Collateral and the Grantors shall be credited with the proceeds of the sale.

 

26

--------------------------------------------------------------------------------

 

(b)License. For the purpose of enabling the Administrative Agent to exercise its
rights and remedies under this Section 10 or otherwise in connection with this
Agreement, and solely during the continuance of an Event of Default, each
Grantor hereby grants to the Administrative Agent an irrevocable, non-exclusive
license (exercisable without payment or royalty or other compensation to such
Grantor) to use, license or sublicense any Intellectual Property Collateral and,
including in such license, all access to all media in which any of the licensed
items may be recorded or stored and to all computer software and programs used
for the compilation or printout thereof; provided, however, that nothing in this
Section 10(b) shall require a Grantor to grant any license that (i) violates the
express terms of any agreement between a Grantor and a third party governing
such Grantor’s use of such Intellectual Property Collateral, or gives such third
party any right of acceleration, modification or cancellation therein, or
(ii) is prohibited by any applicable Law; provided, further, that such licenses
to be granted hereunder with respect to Trademarks shall be subject to
maintenance of quality standards with respect to the goods and services on which
such Trademarks are used sufficient to preserve the validity of such Trademarks.

(c)Proceeds Account. To the extent that any of the Secured Obligations may be
contingent, unmatured or unliquidated at such time as an Event of Default has
occurred and is continuing, the Administrative Agent may, at its election,
(i) retain the proceeds of any sale, collection, disposition or other
realization upon the Collateral (or any portion thereof) in a special purpose
non-interest-bearing restricted deposit account (the “Proceeds Account”) created
and maintained by the Administrative Agent for such purpose (which shall
constitute a Deposit Account included within the Collateral hereunder) until
such time as the Administrative Agent may elect to apply such proceeds to the
Secured Obligations, and each Grantor agrees that such retention of such
proceeds by the Administrative Agent shall not be deemed strict foreclosure with
respect thereto; (ii) in any manner elected by the Administrative Agent,
estimate the liquidated amount of any such contingent, unmatured or unliquidated
Claims and apply the proceeds of the Collateral against such amount; or
(iii) otherwise proceed in any manner permitted by applicable Law. Each Grantor
agrees that the Proceeds Account shall be a blocked account and that upon the
irrevocable deposit of funds into the Proceeds Account, such Grantor shall not
have any right of withdrawal with respect to such funds. Accordingly, each
Grantor irrevocably waives until the termination of this Agreement in accordance
with ‎Section 25 the right to make any withdrawal from the Proceeds Account and
the right to instruct the Administrative Agent to honor drafts against the
Proceeds Account.

(d)Application of Proceeds. The cash proceeds actually received from the sale or
other disposition or collection of any Grantor’s Collateral, and any other
amounts received in respect of such Collateral the application of which is not
otherwise provided for herein, shall be applied as provided in Section 4.01(b)
of the Credit Agreement. Any surplus thereof which exists after payment and
performance in full of the Secured Obligations shall be promptly paid over to
such Grantor or otherwise disposed of in accordance with the NY UCC or other
applicable Law. Each Grantor shall remain liable to the Administrative Agent and
the other Secured Parties for any deficiency which exists after any sale or
other disposition or collection of Collateral.

 

27

--------------------------------------------------------------------------------

 

Section 11Certain Waivers. Each Grantor waives, to the fullest extent permitted
by Law, (i) any right of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Secured Obligations; (ii) any
right to require the Administrative Agent or the other Secured Parties (w) to
proceed against any Person, (x) to exhaust any other collateral or security for
any of the Secured Obligations, (y) to pursue any remedy in the Administrative
Agent’s or any of the other Secured Parties’ power, or (z) to make or give any
presentments, demands for performance, notices of nonperformance, protests,
notices of protests or notices of dishonor in connection with any of the
Collateral; and (iii) all Claims, damages, and demands against the
Administrative Agent or the other Secured Parties arising out of the
repossession, retention, sale or application of the proceeds of any sale of the
Collateral.

Section 12Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy or email) delivered, if to any of the parties hereto, as
specified in the Credit Agreement. Except as otherwise provided in this
Agreement or therein, all such communications shall be deemed to have been duly
given upon receipt of a legible copy thereof, in each case given or addressed as
aforesaid. All such communications provided for herein by telecopy shall be
confirmed in writing promptly after the delivery of such communication (it being
understood that non-receipt of written confirmation of such communication shall
not invalidate such communication).

Section 13No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. Any waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on any Grantor in any case shall entitle any Grantor to any other or
further notice or demand in similar or other circumstances. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

 

28

--------------------------------------------------------------------------------

 

Section 14Costs and Expenses; Indemnification.

(a)Costs and Expenses. In addition to the payment and reimbursement obligations
set forth in Section 14.03(a) of the Credit Agreement, each Grantor jointly and
severally agrees to pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and any other Secured Party (including the
fees and expenses of legal counsel) in connection with the enforcement or
collection proceedings resulting from the occurrence of an Event of Default
(A) in connection with this Agreement, including its rights under this
Section 14, (B) in connection with the Secured Obligations, including all such
reasonable and documented out-of-pocket expenses incurred in connection with the
negotiation, preparation, execution and delivery of this Agreement or in respect
of the Secured Obligations, and including in or in connection with any
Insolvency Proceeding, and (C) in connection with the protection, sale or
collection of, or other realization upon, any of the Collateral, including all
reasonable and documented out of pocket expenses of taking, collecting, holding,
sorting, handling, preparing for sale, selling, or the like, and other such
expenses of sales and collections of Collateral, and (ii) all reasonable and
documented out of pocket title, appraisal, survey, audit, environmental
inspection, consulting, search, recording, filing and similar costs, fees and
expenses incurred or sustained by the Administrative Agent or any of its
Affiliates in connection with this Agreement or the Collateral.

(b)Indemnification. Each Grantor, jointly and severally, hereby indemnifies each
Indemnified Party pursuant to Section 14.03(b) of the Credit Agreement.

(c)Payment. All amounts due under this Section 14 shall be due payable upon
demand therefor.

(d)Interest. Any amounts payable to the Administrative Agent or any Secured
Party under this Section 14 or otherwise under this Agreement if not paid upon
the due date shall bear interest from the date of such demand until paid in
full, at the rate of interest set forth in Section 3.02(b) of the Credit
Agreement.

(e)Survival. The agreements in this Section 14 shall survive the termination of
the Commitments and the repayment of all Secured Obligations.

Section 15Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by each Grantor, the Administrative Agent, each
Secured Party, each Indemnified Party referred to in Section 14, and their
respective successors and assigns and shall bind any Person who becomes bound as
a debtor to this Agreement. This Agreement shall be construed as a separate
agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or release with respect to any Grantor without the approval
of any other Grantor and without affecting the obligations of any other Grantor
hereto. No Grantor shall assign or delegate this Agreement, any of its rights or
obligations hereunder or any interest herein or in the Collateral (in each case,
except as expressly contemplated by this Agreement or the Credit Agreement)
without the prior written consent of the Administrative Agent, and any attempted
assignment without such consent shall be null and void.

 

29

--------------------------------------------------------------------------------

 

Section 16Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York.

Section 17Submission to Jurisdiction.

(a)Submission to Jurisdiction. Each party hereto agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in New York, New York or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment.

(b)Waiver of Venue. Each party hereto irrevocably waives to the fullest extent
permitted by Law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document and hereby further irrevocably waives
to the fullest extent permitted by Law any Claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
A final judgment (in respect of which time for all appeals has elapsed) in any
such suit, action or proceeding shall be conclusive and may be enforced in any
court to the jurisdiction of which such Grantor is or may be subject, by suit
upon judgment.

(c)Alternative Process. Nothing herein shall in any way be deemed to limit the
ability of the parties hereto to serve any process or summons in any manner
permitted by any Law.

Section 18Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Section 19Entire Agreement; Amendment. This Agreement and the other Loan
Documents contain the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including any confidentiality (or similar) agreements. EACH GRANTOR
ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY ACTION
HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY STATEMENT,
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN
OR ORAL, OF OR WITH THE LENDERS OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. This Agreement shall not be amended
except by the written agreement of the parties as provided in the Credit
Agreement.

 

30

--------------------------------------------------------------------------------

 

Section 20Severability. If any provision hereof is found by a court to be
invalid or unenforceable, to the fullest extent permitted by any Law the parties
agree that such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

Section 21Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed signature page of this Agreement
by facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof.

Section 22Incorporation of Provisions of the Credit Agreement. To the extent the
Credit Agreement contains provisions of general applicability to the Loan
Documents, including any such provisions contained in Section 14 thereof, such
provisions are incorporated herein by this reference.

Section 23No Inconsistent Requirements. Each Grantor acknowledges that this
Agreement and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.

Section 24Accession. At such time following the date hereof as any Person (an
“Acceding Grantor”) is required to accede hereto pursuant to the terms of
Section 8.12 of the Credit Agreement, such Acceding Grantor shall execute and
deliver to the Administrative Agent an accession agreement substantially in the
form of Exhibit A (an “Accession Agreement”), signifying its agreement to be
bound by the provisions of this Agreement as a Grantor to the same extent as if
such Acceding Grantor had originally executed this Agreement as of the date
hereof.

Section 25Termination. Upon the termination of the Commitments of the Lenders
and payment and performance in full of all Secured Obligations, the security
interests created by this Agreement shall automatically terminate and the
Administrative Agent shall promptly execute and deliver to each Grantor such
documents and instruments reasonably requested by such Grantor as shall be
necessary to evidence the termination of all security interests given by such
Grantor to the Administrative Agent hereunder.  Any execution and delivery of
such documents pursuant to this Section 25 shall be without recourse to or
representation or warranty by the Administrative Agent or any Secured Party. The
Borrower shall reimburse the Administrative Agent upon demand for all reasonable
and documented costs and out of pocket expenses, including the reasonable fees,
charges and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 25.

Upon the consummation of any transaction permitted under the Credit Agreement as
a result of which such Grantor ceases to be a Subsidiary Guarantor, such Grantor
shall be automatically released from its obligations hereunder arising after the
date on which such Grantor ceases to be a Subsidiary Guarantor and the security
interests created hereunder in the Collateral of such Grantor shall be
automatically released.

 

31

--------------------------------------------------------------------------------

 

Upon any sale, lease, transfer or other disposition by any Grantor of any
Collateral that is permitted under the Credit Agreement to any Person that is
not another Grantor, the security interest in such Collateral shall be
automatically released.

In addition, in connection with any Permitted Licenses, the Administrative Agent
shall, at the request of any Grantor, negotiate and enter into a non-disturbance
agreement and other similar agreements in form and substance reasonably
satisfactory to the Administrative Agent.

Section 26Right of Set-Off. If an Event of Default shall have occurred and is
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
Collateral (including any deposits (general or special, time or demand,
provisional or final)) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Secured Party under this Section 26 are in
additional to others rights and remedies (including other rights of setoff)
which such Secured Party may have.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 

32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

GRANTOR:

 

ATHENEX, INC.

 

 

By:

 

/s/ Johnson Lau

 

 

Name:

 

Johnson Y.N. Lau

 

 

Title:

 

Chief Executive Officer




33

 

 

--------------------------------------------------------------------------------

 

 

ATHENEX PHARMACEUTICAL DIVISION, LLC

 

 

By:

 

/s/ Teresa Bair

 

 

Name:

 

Teresa Bair

 

 

Title:

 

Vice President

 




34

 

 

--------------------------------------------------------------------------------

 

 

ATHENEX PHARMACEUTICALS LLC

 

 

By:

 

/s/ Teresa Bair

 

 

Name:

 

Teresa Bair

 

 

Title:

 

General Counsel and Senior Vice President, Administration of Athenex, Inc., as
sole member of Athenex Pharmaceuticals LLC

 




35

 

 

--------------------------------------------------------------------------------

 

 

ATHENEX PHARMA SOLUTIONS, LLC

 

 

By:

 

/s/ Teresa Bair

 

 

Name:

 

Teresa Bair

 

 

Title:

 

Vice President

 




36

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

OAKTREE FUND ADMINISTRATION, LLC

 

 

By:

 

/s/ Jessica Dombroff

 

 

Name:

 

Jessica Dombroff

 

 

Title:

 

Vice President

 

By:

 

/s/ Brian Price

 

 

Name:

 

Brian Price

 

 

Title:

 

Senior Vice President

 

 

 

37

 

 

--------------------------------------------------------------------------------

 

Exhibit A

TO THE SECURITY AGREEMENT

FORM OF ACCESSION AGREEMENT

To:

OAKTREE FUND ADMINISTRATION, LLC, as the Administrative Agent

Re:

ATHENEX, INC., as the Borrower

Ladies and Gentlemen:

This Accession Agreement is made and delivered as of __________, 20__ pursuant
to Section 24 of that certain Security Agreement, dated as of June 19, 2020 (as
amended, modified, renewed or extended from time to time, the “Security
Agreement”), between each Grantor party thereto (each a “Grantor” and
collectively, the “Grantors”), and Oaktree Fund Administration, LLC (in such
capacity, together with its successors and assigns, the “Administrative Agent”).
All capitalized terms used in this Accession Agreement and not otherwise defined
herein shall have the meanings assigned to them in either the Security Agreement
or the Credit Agreement (as defined in the Security Agreement), as the context
may require.

The undersigned, ____________________ [insert name of Acceding Grantor], a
__________ [corporation, partnership, limited liability company, etc.], hereby
acknowledges for the benefit of the Secured Parties that it shall be a “Grantor”
for all purposes of the Security Agreement effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 4 of the Security Agreement are true and correct as to the undersigned
as of the date hereof. The undersigned further represents and warrants to the
Administrative Agent and the other Secured Parties that this Accession Agreement
has been duly authorized, executed and delivered by it and constitutes its valid
and binding obligation, enforceable against it in accordance with its terms,
subject, as to the enforcement of remedies, to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Without limiting the foregoing, the undersigned hereby agrees to perform all of
the obligations of a Grantor under, and to be bound in all respects by the terms
of, the Security Agreement, including Section 5 thereof, to the same extent and
with the same force and effect as if the undersigned were an original signatory
thereto. The undersigned hereby grants to the Administrative Agent, for itself
and on behalf of and for the ratable benefit of the other Secured Parties, a
security interest in all of the undersigned’s right, title and interest in, to
and under all of its personal property other than Excluded Assets, wherever
located and whether now existing or owned or hereafter acquired or arising,
including all Collateral, as security for the payment and performance of the
Secured Obligations.

 

1

--------------------------------------------------------------------------------

 

The undersigned agrees to reimburse the Administrative Agent for its reasonable
and documented out-of-pocket expenses in connection with this Accession
Agreement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent, in accordance with the terms of the
Security Agreement.

Schedules 1 through 3 to the Security Agreement are hereby amended by adding
Schedules 1 through 3 attached hereto to the Security Agreement. [Attach hereto
completed Schedules 1 through 3 in the form of Schedules 1 through 3 attached to
the Security Agreement.]

This Accession Agreement shall constitute a Loan Document under the Credit
Agreement. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

If any provision hereof is found by a court to be invalid or unenforceable, to
the fullest extent permitted by any Law the parties agree that such invalidity
or unenforceability shall not impair the validity or enforceability of any other
provision hereof.

THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank; signature pages follow]




 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Accession Agreement as of
the date first above written.

 

[ACCEDING GRANTOR]

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Address for Notices:

[

]

 

Attn:

 

[

]

 

Tel.:

 

[

]

 

Fax:

 

[

]

 

Email:

 

[

]

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

Exhibit B

TO THE SECURITY AGREEMENT

FORM OF PLEDGE SUPPLEMENT

To:

OAKTREE FUND ADMINISTRATION, LLC, as the Administrative Agent

Re:

ATHENEX, INC., as the Borrower

Ladies and Gentlemen:

This Pledge Supplement (this “Pledge Supplement”) is made and delivered as of
__________, 20 pursuant to Section 3(i) of that certain Security Agreement,
dated as of June 19, 2020 (as amended, modified, renewed or extended from time
to time, the “Security Agreement”), among each Grantor party thereto (each a
“Grantor” and collectively, the “Grantors”), and Oaktree Fund Administration,
LLC, (in such capacity, together with its successors and assigns, the
“Administrative Agent”). All capitalized terms used in this Pledge Supplement
and not otherwise defined herein shall have the meanings assigned to them in
either the Security Agreement or the Credit Agreement (as defined in the
Security Agreement), as the context may require.

The __________ undersigned, ____________________ [insert __________ name
__________ of __________ Grantor], a __________ [corporation, partnership,
limited liability company, etc.], confirms and agrees that all Pledged
Collateral of the undersigned other than Excluded Assets, including the property
described on the supplemental schedule attached hereto (such property, the “New
Collateral”), shall be and become part of the Pledged Collateral and shall
secure all Secured Obligations. The undersigned confirms that the
representations and warranties set forth in ‎Section 4(l) of the Security
Agreement are true and correct as to the New Collateral as of the date hereof.
The undersigned further represents and warrants to the Administrative Agent and
the other Secured Parties that this Pledge Supplement has been duly authorized,
executed and delivered by it and constitutes its valid and binding obligation,
enforceable against it in accordance with its terms, subject, as to the
enforcement of remedies, to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting rights generally and to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

The undersigned agrees to reimburse the Administrative Agent for its reasonable
and documented out-of-pocket expenses in connection with this Pledge Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent, in accordance with the terms of the Security
Agreement.

 

4

--------------------------------------------------------------------------------

 

Schedule 3 to the Security Agreement is hereby amended by adding to such
Schedule 3 the information set forth in the supplement attached hereto.

This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement. THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Except as expressly supplemented hereby, the Security Agreement shall remain in
full force and effect.

If any provision hereof is found by a court to be invalid or unenforceable, to
the fullest extent permitted by any Law the parties agree that such invalidity
or unenforceability shall not impair the validity or enforceability of any other
provision hereof.

[Remainder of page intentionally left blank; signature pages follow]




 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.

 

[                                                                                 ]

 

 

By:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 3
TO THE SECURITY AGREEMENT

PARTNERSHIP AND LLC COLLATERAL

Limited Liability Company Interests Constituting Collateral

Grantor

Name of Issuer of Interests

Number of Units Held by Grantor

Date Units Issued to Grantor

Percentage Ownership Interest

 

 

 

 

 

 

Partnership Interests Constituting Collateral

Grantor

Name of Issuer of Interests

Type of Partnership Interest

Number of Units Held by Grantor

Date Units Issued to Grantor

Percentage Ownership Interest

 

 

 

 

 

 

 

PLEDGED SHARES

Pledged Shares Held by each Grantor

Grantor

Name of Issuer of Pledged Shares

Number and Class of Pledged Shares

Certificate Numbers

Certificate Dates

Percentage Ownership Interest

 

 

 

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

Exhibit C

TO THE SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [__________], 20[__] (“Copyright
Security Agreement”), made by each of the signatories hereto (the “Copyright
Grantors”), is in favor of Oaktree Fund Administration, LLC, as administrative
agent for the Secured Parties (in such capacity, together with its successors
and assigns, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Copyright Grantors are party to a Security Agreement dated as of
June 19, 2020 (the “Security Agreement”) in favor of the Administrative Agent,
pursuant to which the Copyright Grantors are required to execute and deliver
this Copyright Security Agreement (capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Security Agreement);

WHEREAS, pursuant to the terms of the Security Agreement, each Copyright Grantor
has created in favor of the Administrative Agent a security interest in, and the
Administrative Agent has become a secured creditor with respect to, the
Copyright Collateral (as defined below);

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lender to enter into the Credit Agreement and to
induce the Lender to make their respective extensions of credit to the Borrower
thereunder, each Copyright Grantor hereby grants to the Administrative Agent,
for itself and on behalf of and for the ratable benefit of the other Secured
Parties, a security interest in all of such Grantor’s Copyrights, including
those listed in Schedule 1 (collectively, the “Copyright Collateral”), as
collateral security for the complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of all Secured
Obligations:

(a)

all Copyrights of such Copyright Grantor, including, without limitation, the
registered and applied-for Copyrights of such Copyright Grantor listed on
Schedule 1 attached hereto;

(b)

to the extent not covered by clause (a), all Proceeds of any of the foregoing;
and

(c)

to the extent not covered by clause (a), all causes of action arising prior to
or after the date hereof for infringement of any of the Copyrights.

 

8

--------------------------------------------------------------------------------

 

The security interest granted pursuant to this Copyright Security Agreement is
granted in conjunction with the security interest granted to the Administrative
Agent pursuant to the Security Agreement, and the Copyright Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Copyrights made and granted hereby
are more fully set forth in the Security Agreement. In the event that any
provision of this Copyright Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall govern.

Each Copyright Grantor hereby authorizes and requests that the Register of
Copyrights record this Copyright Security Agreement.

THIS COPYRIGHT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Copyright Security Agreement may be executed by one or more of the parties
to this Copyright Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Copyright
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof.

[Remainder of This Page Intentionally Left Blank.]




 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Copyright Grantor has caused this COPYRIGHT SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written.

 

 

 

 

[GRANTOR(S)]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

OAKTREE FUND ADMINISTRATION, LLC, as the Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 




 

10

--------------------------------------------------------------------------------

 

Schedule 1

COPYRIGHTS

Copyright Registrations

Title of Work

Reg. No.

Reg. Date

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

Exhibit D

TO THE SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [_________], 20[__] (“Trademark
Security Agreement”), made by each of the signatories hereto (the “Trademark
Grantors”), is in favor of Oaktree Fund Administration, LLC, as administrative
agent for the Secured Parties (in such capacity, together with its successors
and assigns, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Trademark Grantors are party to a Security Agreement, dated as June
19, 2020 (the “Security Agreement”) in favor of the Administrative Agent,
pursuant to which the Trademark Grantors are required to execute and deliver
this Trademark Security Agreement (capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Security Agreement);

WHEREAS, pursuant to the terms of the Security Agreement, each Trademark Grantor
has created in favor of the Administrative Agent a security interest in, and the
Administrative Agent has become a secured creditor with respect to, the
Trademark Collateral (as defined below);

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lender to enter into the Credit Agreement and to
induce the Lender to make their respective extensions of credit to the Borrower
thereunder, each Trademark Grantor hereby grants to the Administrative Agent,
for itself and on behalf of and for the ratable benefit of the other Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a)

all Trademarks of such Trademark Grantor, including, without limitation, the
registered and applied-for Trademarks of such Grantor listed on Schedule 1
attached hereto; provided, that no Lien or security interest is granted
hereunder with respect to any United States “intent-to-use” trademark or service
mark application filed pursuant to Section 1(b) of the Lanham Act, solely to the
extent that, and only for so long as, the grant of a security interest therein
would impair the validity or enforceability of, or render void or voidable or
result in the cancellation of, any Grantor’s right, title or interest therein;

(b)

to the extent not covered by clause (a), all Proceeds of any of the foregoing;

 

12

--------------------------------------------------------------------------------

 

(c)

to the extent not covered by clause (a), the goodwill of the businesses with
which the Trademarks are associated; and

(d)

to the extent not covered by clause (a), all causes of action arising prior to
or after the date hereof for infringement of any of the Trademarks or unfair
competition regarding the same.

The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Administrative
Agent pursuant to the Security Agreement, and the Trademark Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Trademarks made and granted hereby
are more fully set forth in the Security Agreement. In the event that any
provision of this Trademark Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall govern.

Each Trademark Grantor hereby authorizes and requests that the Commissioner of
Trademarks record this Trademark Security Agreement.

THIS TRADEMARK SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Trademark Security Agreement may be executed by one or more of the parties
to this Trademark Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Trademark
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof.

[Remainder of This Page Intentionally Left Blank.]




 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Trademark Grantor has caused this TRADEMARK SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written.

 

 

 

 

[GRANTOR(S)]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

OAKTREE FUND ADMINISTRATION, LLC, as the Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 




 

14

--------------------------------------------------------------------------------

 

Schedule 1

TRADEMARKS

Trademark Registrations and Applications

Trademark

Reg. No.

(App. No.)

Reg. Date

(App. Date)

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------

 

Exhibit E

TO THE SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [__________], 20[ ] (“Patent
Security Agreement”), made by each of the signatories hereto (the “Patent
Grantors”), is in favor of Oaktree Fund Administration, LLC, as administrative
agent for the Secured Parties (in such capacity, together with its successors
and assigns, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Patent Grantors are party to a Security Agreement dated as of June
19, 2020 (the “Security Agreement”) in favor of the Administrative Agent,
pursuant to which the Patent Grantors are required to execute and deliver this
Patent Security Agreement (capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Security Agreement);

WHEREAS, pursuant to the terms of the Security Agreement, each Patent Grantor
has created in favor of the Administrative Agent a security interest in, and the
Administrative Agent has become a secured creditor with respect to, the Patent
Collateral (as defined below);

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lender to enter into the Credit Agreement and to
induce the Lender to make their respective extensions of credit to the Borrower
thereunder, each Patent Grantor hereby grants to the Administrative Agent, for
itself and on behalf of and for the ratable benefit of the other Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Patent Grantor or in which such Patent
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Patent Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a)

all Patents of such Patent Grantor, including, without limitation, the
registered and applied-for Patents of such Grantor listed on Schedule 1 attached
hereto;

(b)

to the extent not covered by clause (a), all Proceeds of any of the foregoing;
and

(c)

to the extent not covered by clause (a), all causes of action arising prior to
or after the date hereof for infringement of any of the Patents.

 

16

--------------------------------------------------------------------------------

 

The security interest granted pursuant to this Patent Security Agreement is
granted in conjunction with the security interest granted to the Administrative
Agent pursuant to the Security Agreement, and the Patent Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Patents made and granted hereby are
more fully set forth in the Security Agreement. In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

Each Patent Grantor hereby authorizes and requests that the Commissioner of
Patents record this Patent Security Agreement.

THIS PATENT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Patent Security Agreement may be executed by one or more of the parties to
this Patent Security Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Patent Security
Agreement by facsimile transmission or electronic transmission (in PDF format)
shall be effective as delivery of a manually executed counterpart hereof.

[Remainder of This Page Intentionally Left Blank.]




 

17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Patent Grantor has caused this PATENT SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written.

 

 

 

 

[GRANTOR(S)]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

OAKTREE FUND ADMINISTRATION, LLC, as the Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 




 

18

--------------------------------------------------------------------------------

 

Schedule 1

PATENTS

Patents and Patent Applications

Patent

Reg. No.

(App. No.)

Reg. Date

(App. Date)

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------

 

Exhibit F

TO THE SECURITY AGREEMENT

FORM OF BAILEE LETTER

[INSERT DATE]

To:

[INSERT NAME AND ADDRESS OF BAILEE]

 

 

 

 

 

Re:[INSERT NAME OF RELEVANT OBLIGOR]

Ladies and Gentlemen:

We are the agent for certain lending institutions that are making or have made
certain credit extensions to [Athenex, Inc. (the “Company”)]1 [Athenex, Inc.,
the [direct] [indirect] parent of [OBLIGOR] (the “Company”), and the Company has
provided a guaranty thereof].2 The Company has entered into (i) that certain
Credit Agreement and Guaranty, dated as of June 19, 2020, among [Athenex, Inc.]
[the Company], as borrower, the Subsidiary Guarantors from time to time party
thereto [including the Company], the Lender and ourselves, as Administrative
Agent (as amended or otherwise modified from time to time, the “Credit
Agreement”) and (ii) that certain Security Agreement, dated as of June 19, 2020
among [Athenex, Inc.] [the Company], the other Grantors from time to time party
thereto [including the Company], and ourselves, as Administrative Agent (as
amended or otherwise modified from time to time, the “Security Agreement”).

Pursuant to the Security Agreement, we have obtained a continuing security
interest in all of the Company’s personal property other than Excluded Assets
(the “Collateral”), until all Obligations have been paid in full indefeasibly in
cash and the Commitment under the Credit Agreement has been terminated (the
capitalized terms used above but not defined shall have the definition provided
in the Credit Agreement).

We understand that the Company has made arrangements with you to locate from
time to time certain Collateral at the location(s) described in Annex A hereto
(the “Premises”). (The agreement between you and the Company governing the
location of the Collateral at the Premises shall be hereinafter referred to as
the “Agreement.”)

 

1 

Insert if obligor is Athenex, Inc.

2 

Insert if obligor is a guarantor

 

20

--------------------------------------------------------------------------------

 

Because Collateral will be located at the Premises, we will require certain
agreements and acknowledgments from you. Accordingly, we would appreciate your
execution of this letter.

By your signature below you acknowledge notice of our security interest in the
Collateral.

This letter will also confirm your agreement to the following:

The Collateral located at the Premises will be and remain personal property of
the Company, and such Collateral will not be deemed a fixture or part of the
Premises even if the Collateral may be affixed to or placed in, or about the
Premises.

Until such time as the security interests in the Collateral granted to us by the
Company have been terminated, you hereby waive and release in favor of us: (a)
any liens on, claims to, or interest in the Collateral and the proceeds thereof
and agree not to assert any claim against the Collateral or proceeds thereof and
(b) any and all other interests or claims of every nature whatsoever which you
may now or hereafter have in or against the Collateral for any rent, storage
charges, or other sums due or to become due to you.

You will allow us, or our auditors or other agents or representatives,
reasonable access to the Premises from time to time to inspect the Collateral in
accordance with the Credit Agreement.

In the event that the Company defaults in its obligations under the Agreement or
abandons or surrenders the Premises, or you desire or elect to terminate or
exercise remedies under the Agreement for any reason, you will provide notice to
us in writing of this fact, at the address provided beneath our signature block,
prior to your terminating or exercising remedies under the Agreement and
retaking possession of the Premises. In such event, you will allow us, at our
option, 30 days from our receipt of such notice in which to cure or request the
Company to cure such default. If any order or injunction is issued or stay
granted that prohibits us from exercising any of our rights hereunder, then the
period to exercise our rights shall be stayed during the period of such
prohibition and shall continue thereafter for the greater of (a) the number of
days remaining in the initial period or (b) thirty (30) days.

Upon our request, you will grant us, or our agents or representatives on our
behalf, access to the Premises at reasonable times and upon reasonable prior
notice so that we may preserve, protect and enforce our security interests. In
such event you will allow us, or our agents or representatives on our behalf,
access to the Premises to assemble, appraise, repair, service and maintain the
Collateral, to show the Collateral to potential purchasers or lessees, to
prepare the Collateral for removal for return to us or for other sale or
disposition and to remove the Collateral from the Premises. At your option, you
may elect to have an agent accompany us or our agents or representatives while
on the Premises; provided that your failure to have your agent accompany us or
our agents or representatives will not in any way limit our right to enter upon
the Premises. While on the Premises, we will use reasonable efforts so as not to
disturb any other tenant, occupant or you. We will reimburse you for, or repair,
at our cost, any damage to the Premises caused by the removal of the Collateral
or otherwise caused by us or our agents or representatives during our possession
of the Premises.

 

21

--------------------------------------------------------------------------------

 

You will permit us to remain on the Premises for a period of up to 30 days
following receipt by us of written notice from you that you are in possession
and control of the Premises, have terminated the Agreement and are directing
removal of the Collateral. Any extensions of the foregoing period shall be with
your written consent.

Nothing herein contained will be deemed to make us a tenant at the Premises, or
be deemed to delegate any duties or obligations to us under the Agreement or
constitute any assumption thereof by us of any unperformed or unpaid obligations
of the Company under the Agreement. This letter and any right, remedy,
obligation, claim, controversy, dispute or cause of action (whether in contract,
tort or otherwise) based upon, arising out of or relating to this letter will be
governed and controlled by, and interpreted under, the laws of the State of New
York.  

You will notify any purchaser or successor owner or landlord of the Premises of
the existence of this letter, which will be binding upon your executors,
administrators, successors, transferees or assignees.

This letter may be executed in one or more counterparts, each of which, when
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this letter by facsimile shall be equally as effective
as delivery of a manually executed counterpart of this letter.

[Remainder of page intentionally left blank]

 

 

22

--------------------------------------------------------------------------------

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

OAKTREE FUND ADMINISTRATION, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

Accepted and approved:

 

 

 

 

 

[BAILEE’S NAME]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

[

 

]

 

 

 

 

 

[

 

]

 

 

 

 

 

Attn:

[

]

 

 

 

 

 

Tel.:

[

]

 

 

 

 

 

Fax:

[

]

 

 

 

 

 

Email:

[

]

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and agreed to:

 

 

 

 

 

[COMPANY’S NAME]

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

23